Wood, J. The appellee instituted garnishment proceedings against the appellant, as administrator, before a justice of the peace, and obtained judgment. This judgment was presented to the probate court for allowance and classification against the estate of which appellant was the administrator. The claim was disallowed, and the appellee appealed to the circuit court, where he obtained judgment, from which this appeal was prosecuted. An administrator is not subject to garnishment. The proceedings before the justice — the basis of this, action — were coram non judice, and void. Fowler v. McClelland, 5 Ark. 188; Thorn v. Woodruff, 5 Ark. 55; Const. Ark. art. 7, sec. 34; 8 Am. & Eng. Enc. of Law, 1138; Drake on Attachments, sec. 492 et seq.; 2 Wade on Att. sec. 425, 426; Kneeland on Att. sec. 416. Reversed, and judgment here for appellant.